DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-8, filed 12/17/2020 with respect to 35 USC §103 rejection of claims 1-2,4-9,11-13 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited references do not disclose amended claim limitations. Applicant specifically argues previously cited Hannuksela and Stokking fail to disclose low-latency, high-bandwidth transition channel. Applicant argues previously cited references do not disclose a first and second network path. In response examiner points to newly cited Braud to disclose a multipath network for mobile augmented reality. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-9,11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al (US 2018/0167613 A1), Stokking et al (US 2019/0362151 A1) and Braud et al (T. Braud, F. H. .

Regarding claim 1, Hannuksela discloses a method of transitioning between a first virtual reality view and a second virtual reality view within media content of a virtual reality environment ([0098], In multiview video coding, more than one view is coded in a bitstream. Since views are typically intended to be displayed on stereoscopic or multiview autostereoscopic display or to be used for other 3D arrangements, [0102] In the present application, terms "360-degree video" or "virtual reality (VR) video" may be used interchangeably) the method comprising: 
sending, from a source, the first virtual reality view containing the media content to a virtual reality device over a first network path ([0120], Viewport-dependent methods as described above in the context of streaming may be used also in for "local" transmission of virtual reality video over a cable connection or a local wireless connection.): 




Stokking discloses a method of transitioning between a first virtual reality view and a second virtual reality view within media content of a virtual reality environment ([0161], VR rendering device rendering, or seeking to render, a selected view of a scene on the basis of a first subset of a plurality of streams) the method comprising: 
determining a second, different virtual reality view containing media content ([0168], The request may be received by a network cache 110. In response, the network cache 110 may start streaming stream B to the VR rendering device by way of data communication `send stream B); 
sending at least a section of the second virtual reality view to the virtual reality device ([0168], stream B may be requested from the server 120 (not shown here for reasons of brevity), namely to be able to deliver this stream B from the network cache 110 for subsequent requests of VR rendering device 100 or other VR rendering devices).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include a method of transitioning between a first virtual reality view and a second virtual reality view within media content of a virtual reality environment  the method comprising: determining a second, different virtual reality view containing media content; sending at least a section of the second virtual reality view to the virtual reality device as described by Stokking.

The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Braud discloses sending, from the source, at least a section of the second virtual reality view to the virtual reality device over a second network path (Section 6 – D. Multipath, 3) WiFi and 4G: by using both WiFi and LTE simultaneously, latency and bandwidth can be significantly improved.), 
(Section 6 – D. Multipath, Due to the high bandwidth and low latency requirement of MAR, exploiting a single link may not be sufficient to provide the expected QoE. An AR protocol should provide the possibility to exploit multiple paths simultaneously, Utilizing 4G and Wifi)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include sending, from the source, at least a section of the second virtual reality view to the virtual reality device over a second network path, wherein the first and second network paths are different network slices extending from the source to the virtual reality device such that the first network path has a higher latency and a higher bandwidth than the second network path as described by Braud.

The motivation for doing so would have been to efficiently reduce the time without connectivity when performing handover (Braud, Section 6 – D. Multipath).

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 1.



	Stokking discloses wherein the section of the second virtual reality view is a lower resolution version of the second virtual reality view ([0167], An example of the latter is that each stream may comprise the entire 360 degree view in low resolution, while each comprising a different and limited part of the 360 degree view)

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include wherein the section of the second virtual reality view is a lower resolution version of the second virtual reality view as described by Stokking.

 The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 2.



	Stokking discloses wherein the second virtual reality view has an overlapping region and a non-overlapping region with the first virtual reality view. and the non- overlapping region is sent over the second network path ([0165], it may be desirable for streams to spatially overlap, or a view to be rendered from multiple streams or segments which each represent a smaller portion of the entire panoramic view)

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include wherein the second virtual reality view has an overlapping region and a non-overlapping region with the first virtual reality view. and the non- overlapping region is sent over the second network path as described by Stokking.

 The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 4.

Regarding claim 5, Hannuksela is silent to wherein a low resolution version of the virtual reality environment is sent over the first network path, and in response to a determination that a number of pixels in the non- overlapping region is above a threshold number, the method further comprises: 
displaying the low resolution version of the virtual reality environment corresponding to the non-overlapping region and the overlapping region.

Stokking discloses wherein a low resolution version of the virtual reality environment is sent over the first network path, and in response to a determination that a number of pixels in the non- overlapping region is above a threshold number([0167], the streams may, but do not need to, partially or entirely overlap. An example of the former is the use of small guard bands, e.g., having a size less than half the size of the image data of a single stream.), the method further comprises: 
displaying the low resolution version of the virtual reality environment corresponding to the non-overlapping region and the overlapping region([0167], The lower resolution parts may be located to the left and right of the higher resolution view, but also above and/or below said higher resolution view)

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include wherein a low resolution version of the virtual reality environment is sent over the first network path, and in the event that the number of pixels in the non- overlapping region is above a threshold number, the method comprises: displaying the low resolution version of the virtual 

 The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 5.

Regarding claim 6, Hannuksela discloses sending a partial background, that is smaller than an entire view of the virtual reality environemnt and larger than the first virtual reality view over the second network path ([0083], A scalable bitstream typically consists of a "base layer" providing the lowest quality video available and one or more enhancement layers that enhance the video quality when received and decoded together with the lower layers).

Regarding claim 7, Hannuksela discloses a non-transitory computer readable storage medium storing computer readable instructions which, when loaded onto a computer, cause the computer to perform the method according to claim 1 ([0200], These means may comprise a computer program code that resides in a memory and causes the relevant apparatuses to carry out the invention).

Regarding claim 8, Hannuksela discloses a device for transitioning between a first virtual reality view and a second virtual reality view within media content of a virtual reality environment  ([0098], In multiview video coding, more than one view is coded in a bitstream. Since views are typically intended to be displayed on stereoscopic or multiview autostereoscopic display or to be used for other 3D arrangements, [0102] In the present application, terms "360-degree video" or "virtual reality (VR) video" may be used interchangeably) comprising circuitry configured to: 
send, from the device, the first virtual reality view containing the media content to a virtual reality device over a first network path ([0120], Viewport-dependent methods as described above in the context of streaming may be used also in for "local" transmission of virtual reality video over a cable connection or a local wireless connection.): 




Stokking discloses a device for transitioning between a first virtual reality view and a second virtual reality view within media content of a virtual reality environment ([0161], VR rendering device rendering, or seeking to render, a selected view of a scene on the basis of a first subset of a plurality of streams) comprising circuitry configured to: 
determine a second different virtual reality view containing media content ([0168], The request may be received by a network cache 110. In response, the network cache 110 may start streaming stream B to the VR rendering device by way of data communication `send stream B);
send at least a section of the second virtual reality view to the virtual reality device ([0168], stream B may be requested from the server 120 (not shown here for reasons of brevity), namely to be able to deliver this stream B from the network cache 110 for subsequent requests of VR rendering device 100 or other VR rendering devices)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include a device for transitioning between a first virtual reality view and a second virtual reality view within media content of a virtual reality environment comprising circuitry configured to: determine a second different virtual reality view containing media content; send at least a section of the second virtual reality view to the virtual reality device as described by Stokking.

 The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Braud discloses send, from the source, at least a section of the second virtual reality view to the virtual reality device over a second network path (Section 6 – D. Multipath, 3) WiFi and 4G: by using both WiFi and LTE simultaneously, latency and bandwidth can be significantly improved.), 
 wherein the first and second network paths are different network slices extending from the source to the virtual reality device such that the first network path has a higher latency and a higher bandwidth than the second network path (Section 6 – D. Multipath, Due to the high bandwidth and low latency requirement of MAR, exploiting a single link may not be sufficient to provide the expected QoE. An AR protocol should provide the possibility to exploit multiple paths simultaneously, Utilizing 4G and Wifi)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include send, from the source, at least a section of the second virtual reality view to the 

The motivation for doing so would have been to efficiently reduce the time without connectivity when performing handover (Braud, Section 6 – D. Multipath).

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 8.

Regarding claim 9, Hannuksela is silent to wherein the section of the second virtual reality view is a lower resolution version of the second virtual reality view .

	Stokking discloses wherein the section of the second virtual reality view is a lower resolution version of the second virtual reality view ([0167], An example of the latter is that each stream may comprise the entire 360 degree view in low resolution, while each comprising a different and limited part of the 360 degree view)

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include wherein the section of the second virtual reality view is a lower resolution version of the second virtual reality view as described by Stokking.

 The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 9.

Regarding claim 11, Hannuksela is silent to wherein the second virtual reality view has an overlapping region and a non-overlapping region with the first virtual reality view and the non- overlapping region is sent over the second network path.

	Stokking discloses wherein the second virtual reality view has an overlapping region and a non-overlapping region with the first virtual reality view. and the non- overlapping region is sent over the second network path ([0165], it may be desirable for streams to spatially overlap, or a view to be rendered from multiple streams or segments which each represent a smaller portion of the entire panoramic view)

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include wherein the second virtual reality view has an overlapping region and a non-overlapping region with the first virtual reality view. and the non- overlapping region is sent over the second network path as described by Stokking.

 The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 1.

Regarding claim 12, Hannuksela is silent to wherein the circuitry is configured to send a low resolution version of the virtual reality environment is sent over the first network path, and in response to a determination that a number of pixels in the non- overlapping region is above a threshold number, the circuitry is further configured to:
displaying the low resolution version of the virtual reality environment corresponding to the non-overlapping region and the overlapping region to a user.

Stokking discloses wherein the circuitry is configured to a low resolution version of the virtual reality environment is sent over the first network path, and in response to a determination that a number of pixels in the non- overlapping region is above a threshold number ([0167], the streams may, but do not need to, partially or entirely overlap. An example of the former is the use of small guard bands, e.g., having a size less than half the size of the image data of a single stream.), the circuitry is further configured to: 
displaying the low resolution version of the virtual reality environment corresponding to the non-overlapping region and the overlapping region to a user ([0167], The lower resolution parts may be located to the left and right of the higher resolution view, but also above and/or below said higher resolution view)

Hannuksela, Stokking and Braud are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify multiview video coding of Hannuksela to include wherein the circuitry is configured to send a low resolution version of the virtual reality environment is sent over the first network path, and in response to a determination that a number of pixels in the non- overlapping region is above a threshold number, the circuitry is further configured to: displaying the low resolution version of the virtual reality environment corresponding to the non-overlapping region and the overlapping region to a user as described by Stokking.

 The motivation for doing so would have been to VR rendering a selected view of the scene on the basis of a first subset of a plurality of streams  (Stokking, [0013]).

Therefore, it would have been obvious to combine Hannuksela, Stokking and Braud to obtain the invention as specified in claim 12.

([0083], A scalable bitstream typically consists of a "base layer" providing the lowest quality video available and one or more enhancement layers that enhance the video quality when received and decoded together with the lower layers).


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618